Mercure, J.P.
Appeal from a judgment of the County Court of Cortland County (Campbell, J.), rendered January 4, 2007, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defendant was charged in an indictment with five counts of sexual abuse in the first degree and one count of endangering the welfare of a child. Waiving his right to appeal, defendant pleaded guilty to one count of sexual abuse in the first degree in full satisfaction of all charges. County Court thereafter sentenced defendant, as negotiated, to an aggregate term of 10 years incarceration and probation, with the first six months to be spent in jail. Defendant now appeals.
We affirm. Defendant’s challenge to the factual sufficiency of the plea allocution is foreclosed by his valid waiver of the right to appeal, as well as his failure to move to withdraw the plea or vacate the judgment of conviction (see People v Missimer, 32 AD3d 1114, 1115 [2006], lv denied 7 NY3d 927 [2006]; People v Tausinger, 21 AD3d 1181,1182 [2005]; People v Briggs, 21 AD3d *975652, 653 [2005], lv denied 5 NY3d 881 [2005]). Contrary to his assertions, defendant’s statements during the plea colloquy did not negate an essential element of the crime or cast significant doubt upon his guilt so as to trigger the exception to the preservation requirement (see People v Lopez, 71 NY2d 662, 666 [1988]; People v Riddick, 40 AD3d 1259, 1260 [2007], lv denied 9 NY3d 925 [2007]; People v Wagoner, 30 AD3d 629, 629 [2006]).
Spain, Rose, Lahtinen and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.